                    UNITED STATES DISTRICT COURT
                               FOR THE
                    WESTERN DISTRICT OF NEW YORK


JAMES J. WOELFLE,                    :
                                     :
          Plaintiff,                 :
                                     :
          v.                         :     Case No. 1:18-cv-486
                                     :
BLACK & DECKER (U.S.) INC.,          :
Individually and d/b/a DeWALT        :
INDUSTRIAL TOOL CO.,                 :
                                     :
          Defendant.                 :

  OPINION AND ORDER: DEFENDANT’S MOTION FOR PROTECTIVE ORDER RE
 PLAINTIFF’S RULE 30(b)(6) NOTICE & PLAINTIFFS’ CROSS-MOTION TO
                         COMPEL DISCOVERY
                            (ECF 29, 32)
     Plaintiff James Woelfle brings a product liability personal

injury lawsuit against Black & Decker Inc. on theories of

negligence, breach of warranty (express and implied), and strict

liability. ECF 21. The product at issue is a DeWalt DW716 Type 2

compound miter saw (hereafter “subject saw”). ECF 21.

     On August 16, 2019, Defendant Black & Decker filed a motion

for protective order to quash Plaintiffs’ Rule 30(b)(6)

corporate deposition notice. See ECF 29. Black & Decker argues

that the notice should be quashed because (1) it is overly

broad, unduly burdensome, and not proportional to the needs of

the case; (2) it seeks information not reasonably calculated to

lead to discovery that is relevant to the product liability /

negligence causes of action at issue; (3) it fails to provide

                                 1
reasonable particularity with respect to the information sought

or is otherwise vague and ambiguous, and (4) it seeks privileged

information not subject to disclosure. ECF 29-5 at 2. Black &

Decker also alleges that Plaintiffs’ notice improperly

circumvents the duration limits on deposits set forth in Fed. R.

Civ. P. 30(d)(1). ECF 29-5 at 2.

       On September 9, 2019, Plaintiff James Woelfle filed a cross

motion to compel discovery. ECF 32. Woelfle alleges that

Defendant refused to produce a privilege log and/or respond to

his request to identify what documents, if any, Defendant

withheld pursuant to a claim of privilege. ECF 33 at 3.

Plaintiff further submits that Defendant impermissibly narrowed

his discovery requests to only information concerning the exact

model and size of the subject saw. ECF 33 at 19.

       For the following reasons, Defendants’ motion for

protective order is granted in part and denied in part, and

Plaintiffs’ cross-motion to compel discovery is granted in part

and denied in part.

  I.     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

       First, Defendant files a motion for protective order to

quash Plaintiffs’ Rule 30(b)(6) corporate deposition notice.

                         STANDARD OF REVIEW

       Fed. R. Civ. P. 26(c)(1) requires the party seeking a

protective order limiting discovery to show good cause for the

                                   2
request. See Fed. R. Civ. P. 26(c)(1) (“The court may, for good

cause, issue an order to protect a party or person ...”). “Good

cause is established by demonstrating a particular need for

protection.” Patient A v. Vermont Agency of Human Services, 2016

WL 880036 (D. Vermont 2016).

     The 2015 amendments to Rule 26(b)(1) of the Federal Rules

of Civil Procedure explain that the scope of discovery extends

only to nonprivileged matters that are both (a) relevant to a

claim or defense and (b) “proportional to the needs of the

case”. In making proportionality determinations, the court must

consider “the importance of the issues at stake in the action,

the amount in controversy, the parties' relative access to

relevant information, the parties' resources, the importance of

the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely

benefit.” Id.

                           DISCUSSION

     Black & Decker submits that Plaintiff Woelfle’s Rule

30(b)(6) notice should be quashed due to multiple alleged

defects, which we address in turn.

     A. Length of Witness Depositions under Fed. R. Civ. P.
        30(b)(6)
     First, the parties dispute the proper length of witness

depositions. Plaintiffs argue that Fed. R. Civ. P. 30(d)(1)

limits the duration of a 30(b)(6) deposition to seven hours per
                                3
person, while Defendants contend that Rule 30(d)(1) places a

limit on the total time spent in depositions.

       Plaintiff prevails in his argument. Fed. R. Civ. P.

30(d)(1) states that “unless otherwise stipulated or ordered by

the court, a deposition is limited to one day of 7

hours.” Fed. R. Civ. P. 30(d)(1). Rule 30(d)(1) clearly and

specifically places a seven-hour default time limit on

individual depositions; it does not reference the total time

spent in deposition. See id. Hence, Plaintiff is entitled to

allot seven hours of time for each witness deposition. On this

issue, the Court denies Defendants’ protective order.

  I.     Overbreadth of “including but not limited to” and
         “similar to and including” language under Fed. R. Civ. P.
         26
       Next, Defendant submits that Plaintiffs’ 30(b)(6) topical

designations containing the language “including but not limited

to” and “similar to and including” are overbroad. ECF 29-5 at 5.

This argument lacks merit.

       Rule 30(b)(6) topical designations are subject to

limitations under Fed. R. Civ. P. 26, including the limitation

that they may not be overbroad. Dongguk University v. Yale

University, 270 F.R.D. 70, 74 (D. Conn 2010). While “including

but not limited to” language may be overbroad in cases where it

generates so many topics as to defeat the purpose of

enumeration, Plaintiff’s use of “including but not limited to”


                                  4
and “similar to and including” does not pose a serious risk of

overbreadth in this case. Plaintiff uses this language to seek

relevant testimony about “all miter saws and/or optional

accessories, including clamps, similar to and including the

subject product.” ECF 29-5 at 5. This request is limited to

information about products similar to the one at issue in this

case, which is a reasonably bounded category with relevance to

this litigation. The Court denies Defendants’ protective order

on this issue.

  II.   Relevance and Proportionality of Topical Designations 1,
        2, 7, and 28
     Black & Decker further contends that Plaintiffs’ Topical

Designations 1, 2, 7, and 28 are not relevant and proportional

to the needs of the case, and should be quashed under Fed. R.

Civ. P. 26. Rule 26(b)(2)(C) instructs courts to limit discovery

to the extent that “the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P.

26(b)(2)(C)(iii). This proportionality consideration seeks to

prevent possible over-discovery. Fed. R. Civ. P. 26 Advisory

Committee's Note (1983).

     Topical Designation 1 seeks deposition information about

the corporate structure of Black & Decker and DeWalt. This

information is not relevant and proportional to the needs of the

case. Plaintiffs’ products liability claims do not implicate

questions concerning the Defendant’s corporate structure, and
                                5
Plaintiff does not need this information to make a showing of

legal wrongdoing. Moreover, this request would place be a

significant discovery burden on the Defendant without clear

necessity. Defendants’ motion for protective order on this issue

is granted.

     Topical Designation 2 seeks testimony as to the design,

manufacture, and sale of products and optional accessories. This

information is directly relevant to the issues at bar, as

Defendants’ manufacture and sales practices go to show the

possibility of negligence in the case of this particular saw.

The central importance of this evidence suggests that it meets

the relevance and proportionality standard. Defendants’ motion

for protective order on this issue is denied.

     Topical Designation 7 concerns business transactions and

agreements between Black & Decker and DeWalt. This topical

designation is overbroad. There is no indication in the record

that Plaintiff needs information about the relationship between

these two entities to support its case. Insofar as particular

facts about Black & Decker and DeWalt’s collaborations may be

relevant to this litigation, Plaintiffs’ request seeks a much

larger category of information without any time or scope

limitation. Defendants’ motion for protective order on this

issue is granted.



                                6
     Finally, Topical Designation 28 seeks “the person most

knowledgeable about principles of safe product design.”

Testimony from this person is highly relevant to this

litigation, as Defendants’ safe product design principles may

include crucial information about the subject saw which directly

bear on Plaintiffs’ claims. Moreover, Defendant has not shown

that Plaintiffs’ request to depose the individual most

knowledgeable about this subject would create an undue burden –

to the contrary, deposing the most knowledgeable individual on

the subject would mitigate the need for significant additional

discovery about the company’s safe product design principles.

Defendants’ motion for protective order on this issue is denied.

  III. Vagueness and Reasonable Particularity of Topical
       Designations 5, 14, and 15.
     Black & Decker also argues that Plaintiffs’ Topical

Designations 5, 14, and 15 fail to meet Rule 30(b)(6)’s

requirement that the notice “describe with reasonable

particularity to the needs of the case.” Fed. R. Civ. P.

30(b)(6). Defendant’s motion for protective order on this issue

is denied.

     First, Defendant contends that Plaintiff’s fifth topical

designation, seeking “the identity of the purchasing agent

and/or agents for miter saws and optional accessories, including

clamps, similar to and including the subject product which have

been sold by [Defendant] for the past 10 years,” is not
                                7
reasonably particular. ECF 29-5 at 8. Defendant argues that the

demand to produce a representative with knowledge and

information about all “optional accessories, including clamps,

similar to and including the subject product,” fails to identify

what specific “optional accessories” plaintiff seeks information

about that are relevant and proportional to the product

liability claims at issue in this case. ECF 29-5 at 8.

     This argument lacks merit. Plaintiffs’ request seeks a

bounded category of purchasing agents involved in sale of

products including and similar to the subject saw. Plaintiffs’

mention of “optional accessories” refers to a specific class of

supplementary items (such as clamps) that support the use of the

product at issue. This is a sufficiently particular request to

pass muster under Rule 30(b)(6).

     Next, Defendant challenges Topical Designation 14 and 15,

which seek “any studies, memos, notices, warnings or findings

conducted by or known by [Defendant] regarding possible hazards

associated with miter saws…” ECF 29-5 at 8. Defendant contends

that this request lacks reasonable particularity because the

request does not specify who conducted the study, and on grounds

that it is overbroad and not proportional to the needs of the

case. ECF 29-5 at 8. This argument also lacks merit.

     Plaintiff’s request for company documentation regarding

possible hazards deriving from the subject saw speaks directly

                                   8
to the central claims of this litigation. Moreover, the

requests’ lack of reference to specific studies does not render

the request vague; the request seeks any studies falling into

this category within Defendants’ possession, any of which would

be relevant to the case. Defendant’s motion for protective order

on this issue is denied.

  IV.   Plaintiffs’ Topical Designations Seeking Privileged
        Information
     Finally, Defendant requests a protective order to limit

deposition questioning around the factual bases underlying its

position statements, defenses, and counterclaims in Topical

Designations 34 - 52. ECF 29-5 at 9-10. Black & Decker submits

that these contentions lack reasonable particularity and are

protected from disclosure under attorney-client privilege, work

product doctrine, and / or consulting expert privilege. ECF 29-5

at 9. Defendants’ motion is denied as to these issues.

     As a general matter, the factual bases of contentions,

denials, and affirmative defenses are properly subject to

questioning under Fed. R. Civ. P. 30(b)(6). United States v.

Niagara Cty., N.Y., 2015 WL 6554713 at 5 (W.D.N.Y. Oct. 29,

2015). Moreover, both the attorney-client privilege and work-

product doctrines require that witnesses disclose information

which they are aware of even if shared with an attorney. Upjohn

Co. v. United States, 449 U.S. 383, 395-96 (1981). Only

communications are protected; the underlying facts are not. Id.
                                9
As such, Plaintiff may properly discover the factual bases

underlying Defendants’ position statements, defenses, and

counterclaims under the attorney-client privilege and work-

product doctrines.

     Moreover, Defendant has not provided any factual basis to

suggest that Plaintiff’s request is vague, overbroad, unduly

burdensome, or duplicative of discovery. Factual bases of a

party’s asserted position statements, defenses, and

counterclaims are appropriate areas of Rule 30(b)(6) deposition

questioning, and Defendant must provide the court with a good

cause justification for protection to the contrary. Here, the

information sought is relevant to the litigation and there is no

indication of an undue burden or duplication. Defendant’s motion

for protective order on this issue is denied.

  II.   PLAINTIFFS’ MOTION TO COMPEL DISCOVERY

     Next, Plaintiff files a cross motion to compel discovery.

                        STANDARD OF REVIEW

     Rule 26(b)(1) of the Federal Rules of Civil Procedure

defines the scope of discovery as including “any nonprivileged

matter that is relevant to any party's claim or defense and

proportional to the needs of the case considering the importance

of the issues at stake in the action, the amount in controversy,

the parties' relative access to relevant information, the


                                10
parties' resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P.

26(b)(1). The Supreme Court has broadly construed the scope of

discovery “to encompass any matter that bears on, or that

reasonably could lead to another matter that could bear on” the

claims or defenses, and that is proportional to the needs of the

case.” Fed. R. Civ. P. 26(b)(1); Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978). Discovery is neither limited

to the issues raised by the pleadings, nor to the merits of a

case. Oppenheimer, 431 U.S. at 351.

     In determining whether a discovery request is proportional

to the disputed issues, Fed. R. Civ. P. 26(b)(1) directs trial

courts to consider “the importance of the issue at stake in the

action, the amount in controversy, the parties’ access to

relevant information, the parties’ resources, the importance of

the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b)(1). Rule 26 vests the trial

judge with broad discretion over making these determinations.

Crawford-El v. Britton, 523 U.S. 574, 598 (1998).

     A. Defendant’s written privilege log.

     Defendant responded to Plaintiffs’ first set of discovery

requests with a boilerplate privilege objection to all their

                               11
requests. See ECF 29-3. Plaintiff contends that Defendant failed

to provide a written privilege log pertaining to each of its

privilege claims as required by Fed. R. C. P. 26(b)(5) and Local

Rule 26(d). ECF 33 at 18. Black & Decker responds that it is not

currently withholding any documents based on a claim of

privilege, but rather based on an objection of overbreadth. ECF

37-5 at 10. Specifically, Black & Decker seeks specific

information regarding “how the alleged incident occurred” as

well as “plaintiff’s product defect theory of liability.” ECF

37-5 at 10.

     Because Black & Decker has evidently withdrawn it privilege

objections to Plaintiffs’ discovery requests, the question of

whether Defendant must provide a privilege log is moot.

Plaintiffs’ motion to compel production of a written privilege

log is thus denied as moot.

     B. Defendants’ narrowing of Plaintiffs’ discovery requests
        to “the DeWalt Model DW716 Model DW716 Type 12-inch
        double bevel compound miter saw involved in the
        incident.”
     Finally, Plaintiff alleges that Defendant impermissibly

narrowed the scope of his discovery requests by limiting it to

the specific type of saw involved in the incident at bar.

Plaintiff requests the court to compel production of all

responsive information of all miter saws similar to the product,

all clamps similar to the optional accessory for the product,

and information of similar incidents. ECF 33 at 21. Defendant
                               12
has stated in its Response that “as a result of Plaintiff’s

deposition testimony . . . Black & Decker will also promptly

produce information regarding claims or lawsuits involving a

DW716, DW715 or DW706 miter saw”, as well as regarding clamp

assembly for the DW716 miter saw, at this point in the

litigation. ECF 37 8-9.

     As such, the question before the court is whether

Plaintiffs’ motion to compel discovery should be granted with

regard to other “similar” miter saws besides the DW716, DW715,

and the DW706 models. The Court denies Plaintiffs’ motion with

regard to all responsive information concerning all miter saws

similar to the subject saw – this part of the request is

overbroad, as Defendants’ decision to produce information

regarding the DW716, DW715 and DW706 models will capture a

reasonable range of similarity without causing burdensome

discovery. However, we grant Plaintiffs’ motion with specific

regard to all similar incidents which resulted from kickback.

Courts typically allow discovery of different models of a

product “if they share with the accident-causing model those

characteristics pertinent to the legal issues raised in the

litigation. Fine v. Facet Aerospace Products, Co., 133 F.R.D.

439, 441 (S.D.N.Y. 1990).   Here, models that have been known to

cause kickback share those pertinent characteristics to the



                                13
operative legal questions of this case, and should be allowed in

discovery.

      Hence, the Court grants in part and denies in part

Plaintiffs’ motion to compel discovery regarding all miter saws

similar to the product, all clamps similar to the optional

accessory for the product, and information of similar incidents.

                             CONCLUSION
     For the aforementioned reasons, Defendants’ motion for

protective order (ECF 29) is granted in part and denied in part,

and Plaintiffs’ cross-motion to compel discovery (ECF 32) is

granted in part and denied in part. The parties each bear their

own costs.

     DATED at Burlington, Vermont, this 12th day of March, 2020.




                                    /s/ William K. Sessions III
                                    William K. Sessions III
                                    U.S. District Court Judge




                               14
